SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
807
CA 11-00332
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND SCONIERS, JJ.


GARY BERGER, INDIVIDUALLY AND AS FATHER AND
NATURAL GUARDIAN OF KATHRYN BERGER, AN INFANT,
PLAINTIFF-RESPONDENT,

                     V                                              ORDER

TERESA A. HENDERSON, WALTER R. HENDERSON,
DEFENDANTS-RESPONDENTS,
AND THE BUFFALO NEWS, INC., DEFENDANT-APPELLANT.


FELDMAN KIEFFER, LLP, BUFFALO (ADAM C. FERRANDINO OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John F.
O’Donnell, J.), entered December 16, 2010 in a personal injury action.
The order denied the motion of defendant The Buffalo News, Inc. for
summary judgment dismissing the amended complaint against it.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   July 1, 2011                            Patricia L. Morgan
                                                   Clerk of the Court